DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending in the application.
	In the response filed 09 August 2021, claims 1 and 5-8 were amended.  These amendments have been entered.

Drawings
	Examiner notes that Applicant’s amendment of claim 6 has negated the objection to the Drawings set forth in the Office Action mailed 10 May 2021.  Accordingly, the Drawings filed 29 October 2019 are acceptable.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, in claims 1-5 the language related to a “flexible polymer fence rail” and its “at least one electrically conductive member” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd (US Patent 3,441,975).
	Re Claim 1:  Shepherd discloses a connecting mechanism (10), configured to connect a plurality of plates (for example, as shown for 12, 14), comprising: 
a main body (hinge 10; comprising plastic section 20 and leaf sections 16 and 18), having a first surface (the lower surface, as shown in Fig. 3) and a second surface (the upper surface, as shown in Fig. 3), and being of an elongate strip-shaped structure (see Fig. 2); 
a first groove (34; Fig. 3), provided on the first surface; 
an array of locating columns (the retaining members/screws configured to be received in openings 26; not shown; see annotated Fig. 3 below), disposed on two sides of the first groove (34) along the first surface (the lower surface, in the orientation of Fig. 3), the locating columns extending outward from the first surface (see annotated Fig. 3 below); and 
a second groove (formed between the upper curved portions of retaining sections 24 at the intermediate region 32; see annotated Fig. 3 below), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (12, 14), the array of locating columns is configured to be inserted into locating holes (holes formed in 

    PNG
    media_image1.png
    406
    683
    media_image1.png
    Greyscale

Re Claim 3:  Shepherd discloses a connecting mechanism, wherein the first groove (34; Fig. 3) is an arc-shaped groove.
Re Claim 4:  Shepherd discloses a connecting mechanism, wherein the second groove (formed between the upper curved portions of retaining sections 24 at the intermediate region 32; Fig. 3) is a trapezoidal groove (in this case, the second groove has a trapezoidal shape with a flat base at intermediate region 32 and curved sides at the upper curved portions of retaining sections 24, much in the same way that the second groove 14 of the instant device as a flat base and curved sides as shown in instant Fig. 2).
Re Claim 5:  Shepherd discloses a connecting mechanism, wherein each locating column (the retaining members/screws configured to be received in openings 26; not shown) comprises:

a clamping portion (the portion configured to be received in the conical openings 26), and 
wherein a radius of the clamping portion is greater than a radius of the supporting portion.
Re Claim 8:  Shepherd discloses a system (see Figs. 1-4) comprising: 
a plurality of plates (12, 14), each plate comprising locating holes (holes formed in plates 12, 14 to receive the retaining members/screws configured to be received in openings 26; not shown); and 
a connecting mechanism (10), configured to connect a plurality of plates (12, 14), comprising: 
a main body (hinge 10; comprising plastic section 20 and leaf sections 16 and 18), having a first surface (the lower surface, as shown in Fig. 3) and a second surface (the upper surface, as shown in Fig. 3), and being of an elongate strip-shaped structure (see Fig. 2); 
a first groove (34; Fig. 3), provided on the first surface; 
an array of locating columns (the retaining members/screws configured to be received in openings 26; not shown; see annotated Fig. 3 above), disposed on two sides of the first groove (34) along the first surface (the lower surface, in the orientation of Fig. 3), the locating columns extending outward from the first surface (see annotated Fig. 3 above); and 
a second groove (formed between the upper curved portions of retaining sections 24 at the intermediate region 32; Fig. 3), provided at a position of the second surface corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (12, 14), the array of locating columns is configured to be inserted into the locating holes (holes formed in .

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Errichiello (US Patent 6,216,613).
	Re Claim 1, as best understood by the Examiner:  Errichiello discloses a connecting mechanism (see Fig. 4), configured to connect a plurality of plates (for example, as shown for mounting structure 52; see Fig. 6), comprising: 
a main body (82, 84; Fig. 4), having a first surface (the lower surface, as shown in Fig. 4) and a second surface (the upper surface, as shown in Fig. 4), and being of an elongate strip-shaped structure; 
a first groove (the lower groove formed at thinned flexible plastic portion 85; Fig. 4), provided on the first surface; 
an array of locating columns (the mounting screws 56 configured to be received in openings 86; see Fig. 6), disposed on two sides of the first, the locating columns extending outward from the first surface (the lower surface); and 
a second groove (the upper groove formed at thinned flexible plastic portion 85; Fig. 4), provided at a position of the second surface (the upper surface) corresponding to the first groove, 
wherein when the connecting mechanism is connected to the plurality of plates (see 52; Fig. 6), the array of locating columns (56) is configured to be inserted into the locating holes (the holes formed in the plates to receive the mounting screws 56) of the plates which have positions and shapes corresponding to the locating columns, the plates are configured to be connected to 
Re Claim 5:  Errichiello discloses a connecting mechanism, wherein each locating column (the retaining members/screws configured to be received in openings 26; not shown) comprises:
a supporting portion (the portion configured to engage plates 52; see Fig. 6); and 
a clamping portion (the portion configured to be received in the mounting holes 86), and 
wherein a radius of the clamping portion is greater than a radius of the supporting portion.
Re Claim 6:  Errichiello discloses a connecting mechanism, wherein the locating columns (disposed in mounting holes 86) are disposed on the first surface in a zig-zag manner (see the alternating patter of mounting holes 86 in Fig. 4).
	Re Claim 8:  Errichiello discloses a system (see Fig. 4), comprising: 
a plurality of plates (for example, as shown for mounting structure 52; see Fig. 6), each plate comprising locating holes (the holes formed in the plates to receive the mounting screws 56); and
a connection mechanism, configured to connect the plurality of plates, the connecting mechanism comprising:
a main body (82, 84; Fig. 4), having a first surface (the lower surface, as shown in Fig. 4) and a second surface (the upper surface, as shown in Fig. 4), and being of an elongate strip-shaped structure; 
a first groove (the lower groove formed at thinned flexible plastic portion 85; Fig. 4), provided on the first surface; 
an array of locating columns (the mounting screws 56 configured to be received in openings 86; see Fig. 6), disposed on two sides of the first, the locating columns extending outward from the first surface (the lower surface); and 

wherein when the connecting mechanism is connected to the plurality of plates (see 52; Fig. 6), the array of locating columns (56) is configured to be inserted into the locating holes (the holes formed in the plates to receive the mounting screws 56) of the plates which have positions and shapes corresponding to the locating columns, the plates are configured to be connected to the two sides of the connecting mechanism and foldable towards a direction of the first groove via the connecting mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US Patent 3,441,975), as applied to claims 1, 3-5, and 8 above, and further in view of Leist (US Patent 5,129,441).
Re Claim 2:  Shepherd, as discussed for claim 1 above, discloses a connecting mechanism according to claim 1, and further wherein the connecting mechanism is made of a flexible material.
Shepherd does not explicitly disclose wherein the flexible material is a rubber material. 
Leist teaches the use of a connecting mechanism (70), configured to connect a plurality of plates (for example, as shown for 30, 50), comprising a main body (72), a first groove (71), 
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shepherd such that the flexible material is a rubber material, since such a material choice would have been within the skill of the art.
Re Claim 7:  Leist further teaches the use of a connecting mechanism, wherein the connecting mechanism is formed in the locating holes in an injection molding manner (see note below) to connect to the plates.
[Regarding the limitation “injection molding manner”, Examiner notes that this amounts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the hinge 70 of Leist has a structure that could have been formed by injection molding and thus this limitation fails to distinguish the claimed subject matter of that of the prior art.]
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shepherd such that the connecting mechanism is formed .

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Errichiello (US Patent 6,216,613), as applied to claims , 5-6, and 8 above, and further in view of Leist (US Patent 5,129,441).
Re Claim 2:  Errichiello, as discussed for claim 1 above, discloses a connecting mechanism according to claim 1, and further wherein the connecting mechanism is made of a flexible material.
Errichiello does not explicitly disclose wherein the flexible material is a rubber material. 
Leist teaches the use of a connecting mechanism (70), configured to connect a plurality of plates (for example, as shown for 30, 50), comprising a main body (72), a first groove (71), provided on the first surface; a plurality of locating columns (75, 76), disposed on two sides of the first groove; and a second groove (the curved groove located opposite recessed area 71 in Fig. 5), provided at a position of the second surface corresponding to the first groove, and further wherein the connecting mechanism is made of a flexible rubber material 9 (“thermoplastic rubber elastomer”; see Col. 10 line 26).
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Errichiello such that the flexible material is a rubber material, since such a material choice would have been within the skill of the art.
Re Claim 7:  Leist further teaches the use of a connecting mechanism, wherein the connecting mechanism is formed in the locating holes in an injection molding manner (see note below) to connect to the plates.
Leist has a structure that could have been formed by injection molding and thus this limitation fails to distinguish the claimed subject matter of that of the prior art.]
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Errichiello such that the connecting mechanism is formed in the locating holes in an injection molding manner, for the purpose of providing a secure connection between the main body and the plates.

Response to Arguments
Applicant's arguments filed 09 August 2021 with respect to Shepherd and Errichiello have been fully considered but they are not persuasive for at least the following reasons:
Regarding Shepherd, Applicant argued that “the alleged screws in Shepherd would extend through the holes 26 and into the plates 12 and 14. Thus, Shepherd fails to teach or suggest locating columns extending outward from the first surface.”  In response, Examiner acknowledges that the screws would in fact extend through the holes 26 and into the plates 12 and 14.  However, as shown in the annotated Fig. 3 above, such an arrangement would mean that the screws do in fact project outwardly from the “first surface” (the lower surface in Fig. 3) so that they can engage the plates 12 and 14.  Accordingly, this argument is not persuasive.
Regarding Errichiello, Applicant has argued that the alleged screws in Errichiello would extend through the holes 40. Thus, Errichiello fails to teach or suggest locating columns extending outward from the first surface.”  In response, Examiner notes that, in the interpretation of Errichiello set forth in the prior art rejection above, the lower surface in Fig. 4 is considered the “first surface” and thus, when the screws extend through the openings 86, they would project through the plate and outwardly from the lower surface.  Accordingly, this argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678